DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2022 has been entered.
 

Specification
 	The disclosure is objected to because of the following informalities:
 	(1) para.0041 discuss about “an evaluation unit 15 of a process monitoring device”. However, it is unclear as to what is an evaluation unit or what structure constitute the evaluation unit. 
Appropriate correction is required.


Claim Objections
 	Claims 1-7 and 10 are objected to because of the following informalities:  
 	(1) Claim 1 recites “-” at lines 2-3, 6 and 9 should be deleted.    
 	Appropriate correction is required.


Claim Interpretation
 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 	(1) “an optical coherence tomography device configured to determine a distance measurement in accordance with coherence tomography using the measurement light beam separate from a machining laser beam” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(1) “an optical coherence tomography device”.  It is unclear what structure constitutes the optical coherence tomography device.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 



Claim Rejections - 35 USC § 112
 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 	Claims 1-7 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

 	Claim 1 recites “an optical coherence tomography device configured to determine a distance measurement in accordance with coherence tomography using the measurement light beam separate from a machining laser beam” at lines 6-8.  As described above, the disclosure does not provide adequate structure to perform the claimed function of “configured to determine a distance measurement in accordance with coherence tomography using the measurement light beam separate from a machining laser beam” The specification does not demonstrate that applicant has made an invention that achieves the claimed function of “configured to determine a distance measurement in accordance with coherence tomography using the measurement light beam separate from a machining laser beam” because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor has possession of the claimed invention. Currently, the original specification does not teach or suggest what is the optical coherence tomography device.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 1-7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 recites “an optical coherence tomography device configured to determine a distance measurement in accordance with coherence tomography using the measurement light beam separate from a machining laser beam” at lines 6-8.  It is unclear as to how the optical coherence tomography device is capable of performing functional language (i.e., configured to determine a distance measurement) if the optical coherence tomography (OCT) is known to measure the 2D or 3D images.




Response to Arguments
 	Applicant's arguments filed on 01/19/2022 have been fully considered but they are not persuasive. 
 	(1) Applicant argues “claim objection …” on page 4 of remark.
In response, the amendment to claim 1 overcome claim objection. Thus, claim objection has been withdrawn. 
 	(2) Applicant argues “objection to specification …claim 1 is hereby amended to no longer recite evaluation unit”.
 	In response, examiner respectfully disagrees because objection is toward specification. Currently, there is insufficient information in regards to the evaluation unit 15 in the specification. Thus, specification objection is maintained. 
 	(3) Applicant argues “response to claim interpretation … In the Office Action, the limitation "evaluation unit configured to determine distance measurement" in claim 1 was interpreted under 35 U.S.C. § 112(f). Applicant respectfully disagrees that the limitation should be interpreted under 35 U.S.C. § 112(f). However, the term "evaluation unit" is hereby amended to "optical coherence tomography device" to expedite the prosecution of the application. Optical coherence tomography technique and the structure of a device for performing such technique are well understood by a person skilled in the art, as described, for example, in Wikipedia entry (https://en.wikipedia.org/wiki/ Optical_coherencetomography). Accordingly, the term "optical coherence tomography device" recited in claim 1 would be understood by a person skilled in the art to connote sufficient structure, and should not be interpreted under 35 U.S.C. § 112(f)” on pages 4-5 of remark.
 	In response, examiner respectfully disagrees because nothing in the original specification teach or suggest that the evaluation unit is an optical coherence tomography device. Applicant pointed to the Wikipedia with respect to the term “optical coherence tomography device”. However, the optical coherence tomography in the configured to determine a distance measurement in accordance with coherence tomography using the measurement light beam”. That is, nothing in the Wikipedia teaches or suggest the optical coherence tomography device is capable of determining a distance measurement. Thus, the amendment to claims raises 35 USC 112 1st paragraph new matter issue and 35 USC 112 2nd paragraph issue. With respect to 112f, Wikipedia teaches optical coherence tomography (OCT). However, applicant’s amended claim recites “optical coherence tomography device”. They are not necessarily the same. Please see 112f interpretation above. 
 	(4) Applicant argues “35 USC 112 … claim 1 is hereby amended to recite optical coherence tomography device … withdrawal of the rejections is respectfully requested” on page 5. 
 	In response, the amended claim changed of scope of invention that overcome prior rejections. However, the amendment to claims raises new 112 issues. Please see rejections above. 


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761